This is common law certio-rari in which the petitioner, AKJ Realty, Inc., seeks a review of an order entered in the Superior Court on February 22, 1978, which in turn reversed an August 3, 1977 decision of the East Providence Zoning Board of Review that had allowed the petitioner to erect a building containing eighteen one-bedroom apartments. The petitioner seeks to enjoin the City Solicitor from attempting to initiate proceedings having as their goal the destruction of the apartment building until such time as the full court has considered the certiorari petition.
After a conference with the petitioner’s attorney and an Assistant City Solicitor, it was agreed that the following order would be entered:
The City Solicitor is hereby enjoined from initiating any equitable action which seeks the removal of the apartment structure until such time as the full court decides whether it will review the Superior Court’s order. This stay in no way limits the solicitor’s ability to commence proceedings in the District Court seeking monetary sanctions because of an alleged failure by the petitioner or other responsible individuals to obtain the occupancy permit which is required by sec. 34-10 of the city’s Zoning Ordinance.